Citation Nr: 0812408	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
complaints, to include as secondary to the service-connected 
anxiety neurosis and post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed residuals 
of a lumbar spine injury.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  

4.  Entitlement to service connection for claimed bilateral 
hearing loss, to include whether new and material evidence 
has been received to reopen a previously denied claim.





REPRESENTATION

Appellant represented by:	David L. Huffman, attorney


WITNESS AT HEARING ON APPEAL

The veteran's attorney


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
September 1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 RO rating 
decision that continued a 30 percent evaluation for anxiety 
reaction and denied service connection for PTSD, for 
gastrointestinal complaints, and for arthritis of the left 
knee and leg.  

In a June 2005 rating decision the RO granted service 
connection for PTSD and assigned a rating of 50 percent for 
the psychiatric disorder, recharacterized as "anxiety 
neurosis or PTSD."  

In an August 2006 rating decision the RO increased the rating 
for the service-connected anxiety neurosis or PTSD to 100 
percent, and also granted service connection for the claimed 
post-traumatic degenerative arthritis of the left knee.   

Accordingly, the only issue remaining on appeal before the 
Board from the March 2003 rating decision is that of service 
connection for a gastrointestinal disorder.  

The veteran's attorney appeared before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in March 
2008.  In conjunction with that hearing the VLJ granted the 
motion of the attorney for advancement of the case on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 20.900(c) (2007).  

As explained in more detail hereinbelow, review of the file 
shows that the veteran filed a Notice of Disagreement (NOD) 
regarding three issues denied by an RO rating decision in 
January 2007 as characterized on the title page.
 
The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran has submitted a prima facie case for secondary 
service connection; i.e. evidence of a gastrointestinal 
disorder and evidence of a service-connected psychiatric 
disability.  The RO denied secondary service connection 
because the evidence of record did not show that the 
gastrointestinal disorder was caused by the service-connected 
psychiatric disorder.

However, claims for secondary service connection are not 
restricted to questions of direct causation.  Additional 
disability is also compensable when a nonservice-connected 
disability is aggravated by a service-connected disability; 
in such a case the evaluation assigned is based on the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
  
The Board finds that, at this point, an examination is 
necessary to determine whether the veteran has a 
gastrointestinal disorder that is due to or aggravated by his 
service-connected psychiatric disability.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

In addition, a review of the record shows that the RO issued 
a rating decision in January 2007 that denied service 
connection for residuals of a lumbar spine injury, denied 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate, and denied the 
veteran's petition to reopen a previously denied claim for 
service connection for bilateral hearing loss.  The veteran 
submitted a timely NOD in October 2007, but there is no 
indication that the RO has issued an SOC.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issues above.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Thereafter, the RO should return the claim to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should sent to the veteran a 
letter advising him of the elements to 
establish entitlement to the benefits 
claimed and of the respective duties of 
VA and the claimant in procuring 
evidence, and should invite the veteran 
to provide VA with any evidence in his 
possession relevant to his claims that is 
not already of record.  

2.  Whether or not the veteran responds 
to the letter above, the RO should obtain 
any VA treatment records that are not 
already of record.  

3.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issues of service 
connection for residuals of a lumbar 
spine injury, special monthly 
compensation for aid and 
attendance/housebound rate, and service 
connection for bilateral hearing loss to 
include new and material evidence.  

This issuance must include all relevant 
laws and regulations, and a complete 
description of the veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

Thereafter, if the veteran files a 
timely Substantive Appeal on the issues 
above, the RO should undertake any 
indicated development and adjudicate 
any pending claim in light of the 
entire evidentiary record, issue an 
appropriate SSOC, and return the issues 
appealed to the Board for further 
appellate review.  

3.  The veteran should be afforded a VA 
examination by a specialist in 
gastrointestinal disorders at an 
appropriate VA medical facility.  The 
examiner should review the veteran's 
claims file and note that he or she has 
done so.  

The examination report should include 
discussion of the veteran's documented 
medical history and also of the veteran's 
subjective assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

The examiner should note the clinical 
diagnosis for any current 
gastrointestinal disorder found on 
examination, and should render a 
medical opinion as to whether it is at 
least as likely as not (i.e., 50 
percent or more likely) that any 
diagnosed gastrointestinal disability 
is directly related to military service 
or, alternatively, is due to or 
aggravated by the veteran's service-
connected psychiatric disorder.  

If the examiner opines that the veteran 
has a gastrointestinal disorder that is 
aggravated but not caused by the 
psychiatric disorder, the examiner 
should provide a medical estimate of 
the degree of additional disability 
attributable to such aggravation, over 
and above the natural progress of the 
gastrointestinal disorder.  

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, he or she should so state.  

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a gastrointestinal 
disorder, to include as secondary to 
the service-connected psychiatric 
disability.  If the claim is not fully 
granted, the RO should issue the 
veteran and his representative with an 
SSOC and provide them with an 
appropriate period in which to respond.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

